DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8-10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US7102340), hereinafter referred to as ‘Ferguson’, Solomec et al. (CN104779429), hereinafter referred to as ‘Solomec’ and DeBeer et al. (US20060249822), hereinafter referred to as ‘DeBeer’. 

Regarding Claim 1, Ferguson discloses an apparatus comprising: a sense resistor comprising (The dual-mode boost converter 100 includes an input inductor 104, a switch 106, a rectifying diode 110, a filter capacitor 112, and sense resistors 114, 116,Col. 4, Lines 43-45): a plurality of parallel-coupled resistor elements (Fig. 1; sense resistors 114, 116,Col. 4, Lines 43-45), coupled between a first electrical node and a second electrical node (The first resistor 218 is coupled between the output of the feedback voltage detector 208 and an intermediate node, Col. 6, Lines 46-48; The second resistor 222 is coupled between the intermediate node and a drain terminal of the N-MOS switch 224, Col. 6, Lines 56-58) a plurality of positive voltage sense points, each positive voltage sense point configured to sense a first voltage at the first electrical node (The first reference voltage indicative of the desired load current is provided to a positive terminal of the comparator 304 and a second reference voltage (V-REF2) is provided to a negative terminal of the comparator 304, Col. 9, Lines 19-23; i.e.positive voltage sense point); and a plurality of negative voltage sense points, each negative voltage sense point configured to sense a second voltage at the second electrical node (The first reference voltage indicative of the desired load current is provided to a positive terminal of the comparator 304 and a second reference voltage (V-REF2); is provided to a negative terminal of the comparator 304, Col. 9, Lines 19-23; i.e. negative voltage sense point)  the plurality of positive voltage sense points into a single positive sense terminal and the plurality of negative voltage sense points into a single negative sense terminal (The first reference voltage indicative of the desired load current is provided to a positive terminal of the comparator 304 and a second reference voltage (V-REF2); is provided to a negative terminal of the comparator 304, Col. 9, Lines 19-23 i.e. negative voltage sense point).
However, Ferguson does not disclose a first passive combination network configured to combine the plurality of positive voltage sense points into a single positive sense terminal; and a second passive combination network configured to combine the plurality of negative voltage sense points into a single negative sense terminal
, wherein the first passive combination network and the second passive combination network are arranged such that: a sense voltage is measurable between the single positive sense terminal and the single negative sense terminal; and a dependence of the sense voltage on a variation in current density in the parallel-coupled resistor elements is minimized.
	Nevertheless, Solomec discloses a passive combination network configured to combine the plurality of positive voltage sense points (Tester 212 may control the state of components such as directional switches within current sensing circuit 152 and adjustable passive networks within voltage sensing circuit 104 and combinational circuit 106 [0073]) into a single sense terminal (The combinational circuit has a first input coupled to the current sense output terminal, a second input coupled to the voltage sense output terminal [0081]); and a passive combination network configured to combine the plurality of negative voltage sense points (Tester 212 may control the state of components such as directional switches within current sensing circuit 152 and adjustable passive networks within voltage sensing circuit 104 and combinational circuit 106 [0073])  into a single sense terminal (The combinational circuit has a first input coupled to the current sense output terminal, a second input coupled to the voltage sense output terminal [0081]) wherein the passive combination network and the second passive combination network are arranged such that (Tester 212 may control the state of components such as directional switches within current sensing circuit 152 and adjustable passive networks within voltage sensing circuit 104 and combinational circuit 106 [0073]) a sense voltage is measurable between the single sense terminal and the single sense terminal (The controller can be configured to calibrate the directivity by: (a) setting the selectable polarity switch to a first position and measuring the first power at the output port; (b) setting the selectable polarity switch to the first position. two positions and measure the second power at the output port; (c) calculating the difference between the first power and the second power [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Solomec, to incorporate a first passive combination network configured to combine the plurality of positive voltage sense points into a single positive sense terminal; and a second passive combination network configured to combine the plurality of negative voltage sense points into a single negative sense terminal to provide a current inverse relationship with a current flowing between the current input terminal and the current output terminal ([0081]) for the benefit of providing a single positive and negative point for measuring voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Solomec, to incorporate the first passive combination network and the second passive combination network are arranged such that: a sense voltage is measurable between the single positive sense terminal and the single negative sense terminal to combine the plurality of negative voltage sense points into a single negative sense terminal to provide a current inverse relationship with a current flowing between the current input terminal and the current output terminal (Solomec [0081]) for the benefit of providing a single positive and negative point for measuring voltage.
However, the combination does not disclose a dependence of the sense voltage on a variation in current density in the parallel-coupled resistor elements is minimized.
Nevertheless, DeBeer discloses a dependence of the sense voltage on a variation in current density in the parallel-coupled resistor elements (Voltage sensing occurs by connecting the landing zone 510 to a bond pad 516 on the integrated circuit 110 by connecting landing zone 510 to bond pad 516 with a bondwire 518. It can be seen that substantially no current flows through bondwire 518 for the voltage sensing operation… By keeping the bondwire 514 that provides the sense resistor operation from being connected to the bond pad 516, this prevents a high density current from flowing through the bond pad [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson and Solomec, in view of DeBeer to incorporate a dependence of the sense voltage on a variation in current density in the parallel-coupled resistor elements to be minimized to prevent a high density current from flowing through the bond pad (DeBeer [0028]) for the benefit of minimizing the damage to the circuit. 

	Regarding Claim 2, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 1. 

However, Ferguson does not disclose at least one of the first passive combination network and the second passive combination network is implemented using a 20binary tree network.
Nevertheless, Solomec discloses at least one of the first passive combination network and the second passive combination network is implemented using a 20binary tree network (Tester 212 may control the state of components such as directional switches within current sensing circuit 152 and adjustable passive networks within voltage sensing circuit 104 and combinational circuit 106 [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson and Solomec, in view of DeBeer to incorporate at least one of the first passive combination network and the second passive combination network to be implemented using a binary tree network to sort and search the first and second passive network voltage values for storing data hierarchically. 

Regarding Claim 5, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 4.

	However, Ferguson does not disclose each tap line of the plurality of tap lines 5implements a respective ballast resistor formed from the metal routing layer used to form the plurality of routing segments.
Nevertheless, Solomec discloses each tap line of the plurality of tap lines 5implements a respective ballast resistor formed from the metal routing layer used to form the plurality of routing segments (The signals V i and V v may exist, for example, as node voltages, voltages at output terminals, or as other signal types. [0024]; Fig. 4d).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson, Solomec, and DeBeer, in view of Holt to incorporate each tap line of the plurality of tap lines to implement a respective ballast resistor formed from the metal routing layer used to form the plurality of routing segments to control the flow of current along the routing segments to improve functionality of the apparatus. 

Regarding Claim 8, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 1.
	
	Ferguson discloses the plurality of positive voltage sense points into the single positive sense terminal (as discussed above) and the plurality of negative voltage sense points 20into the single negative sense terminal (as discussed above).
	However, Ferguson does not disclose 15a third passive combination network similar in structure to the first passive combination network and configured to combine the plurality of positive voltage sense points into the single positive sense terminal; and a fourth passive combination network similar in structure to the second passive combination network configured to combine the plurality of negative voltage sense points 20into the single negative sense terminal.  
	Nevertheless, Solomec discloses15a passive combination networks (as discussed above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson and Solomec, in view of DeBeer to incorporate a third passive combination network similar in structure to the first passive combination network and configured to combine the plurality of positive voltage sense points into the single positive sense terminal to provide a current inverse relationship with a current flowing between the current input terminal and the current output terminal (Solomec [0081]) for the benefit of providing additional positive and negative points for measuring voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson and Solomec, in view of DeBeer to incorporate a fourth passive combination network similar in structure to the second passive combination network configured to combine the plurality of negative voltage sense points into the single negative sense terminal to provide a current inverse relationship with a current flowing between the current input terminal and the current output terminal (Solomec [0081]) for the benefit of providing additional positive and negative points for measuring voltage.


Regarding Claim 9, Ferguson discloses an apparatus comprising: a sense resistor comprising (The dual-mode boost converter 100 includes an input inductor 104, a switch 106, a rectifying diode 110, a filter capacitor 112, and sense resistors 114, 116,Col. 4, Lines 43-45): a plurality of parallel-coupled resistor elements (Fig. 1; sense resistors 114, 116,Col. 4, Lines 43-45), coupled between a first electrical node and a second electrical node (The first resistor 218 is coupled between the output of the feedback voltage detector 208 and an intermediate node, Col. 6, Lines 46-48; The second resistor 222 is coupled between the intermediate node and a drain terminal of the N-MOS switch 224, Col. 6, Lines 56-58) a plurality of positive voltage sense points, each positive voltage sense point configured to sense a first voltage at the first electrical node (The first reference voltage indicative of the desired load current is provided to a positive terminal of the comparator 304 and a second reference voltage (V-REF2) is provided to a negative terminal of the comparator 304, Col. 9, Lines 19-23; i.e.positive voltage sense point); and a plurality of negative voltage sense points, each negative voltage sense point configured to sense a second voltage at the second electrical node (The first reference voltage indicative of the desired load current is provided to a positive terminal of the comparator 304 and a second reference voltage (V-REF2); is provided to a negative terminal of the comparator 304, Col. 9, Lines 19-23; i.e. negative voltage sense point)  the plurality of positive voltage sense points into a single positive sense terminal and the plurality of negative voltage sense points into a single negative sense terminal (The first reference voltage indicative of the desired load current is provided to a positive terminal of the comparator 304 and a second reference voltage (V-REF2); is provided to a negative terminal of the comparator 304, Col. 9, Lines 19-23 i.e. negative voltage sense point).
	However, Ferguson does not disclose a first passive combination network configured to combine the plurality of positive voltage sense points into a single positive sense terminal; and a second passive combination network configured to combine the plurality of negative voltage sense points into a single negative sense terminal
, wherein the first passive combination network and the second passive combination network are arranged such that: a sense voltage is measurable between the single positive sense terminal and the single negative sense terminal; and a dependence of the sense voltage on a variation in current density in the parallel-coupled resistor elements is minimized.
	Nevertheless, Solomec discloses a passive combination network configured to combine the plurality of voltage sense points (Tester 212 may control the state of components such as directional switches within current sensing circuit 152 and adjustable passive networks within voltage sensing circuit 104 and combinational circuit 106 [0073]) into a single positive sense terminal (The combinational circuit has a first input coupled to the current sense output terminal, a second input coupled to the voltage sense output terminal [0081]); and a passive combination network configured to combine the plurality of voltage sense points (Tester 212 may control the state of components such as directional switches within current sensing circuit 152 and adjustable passive networks within voltage sensing circuit 104 and combinational circuit 106 [0073])  into a single sense terminal (The combinational circuit has a first input coupled to the current sense output terminal, a second input coupled to the voltage sense output terminal [0081]) wherein the first passive combination network and the second passive combination network are arranged such that (Tester 212 may control the state of components such as directional switches within current sensing circuit 152 and adjustable passive networks within voltage sensing circuit 104 and combinational circuit 106 [0073])  : a sense voltage is measurable between the sense terminal (The controller can be configured to calibrate the directivity by: (a) setting the selectable polarity switch to a first position and measuring the first power at the output port; (b) setting the selectable polarity switch to the first position. two positions and measure the second power at the output port; (c) calculating the difference between the first power and the second power [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Solomec , to incorporate a first passive combination network configured to combine the plurality of positive voltage sense points into a single positive sense terminal; and a second passive combination network configured to combine the plurality of negative voltage sense points into a single negative sense terminal to provide a current inverse relationship with a current flowing between the current input terminal and the current output terminal ([0081]) for the benefit of providing a single positive and negative point for measuring voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Solomec, to incorporate the first passive combination network and the second passive combination network are arranged such that: a sense voltage is measurable between the single positive sense terminal and the single negative sense terminal to combine the plurality of negative voltage sense points into a single negative sense terminal to provide a current inverse relationship with a current flowing between the current input terminal and the current output terminal (Solomec [0081]) for the benefit of providing a single positive and negative point for measuring voltage.
However, the combination does not disclose a dependence of the sense voltage on a variation in current density in the parallel-coupled resistor elements is minimized.
Nevertheless, DeBeer discloses a dependence of the sense voltage on a variation in current density in the parallel-coupled resistor elements is minimized (Voltage sensing occurs by connecting the landing zone 510 to a bond pad 516 on the integrated circuit 110 by connecting landing zone 510 to bond pad 516 with a bondwire 518. It can be seen that substantially no current flows through bondwire 518 for the voltage sensing operation… By keeping the bondwire 514 that provides the sense resistor operation from being connected to the bond pad 516, this prevents a high density current from flowing through the bond pad [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson and Solomec, in view of DeBeer to incorporate a dependence of the sense voltage on a variation in current density in the parallel-coupled resistor elements to be minimized to prevent a high density current from flowing through the bond pad (DeBeer [0028]) for the benefit of minimizing the damage to the circuit. 
	
Regarding Claim 10, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 9.

However, Ferguson does not disclose at least one of the first passive combination network and the second passive combination network is implemented using a 20binary tree network.
Nevertheless, Solomec discloses at least one of the passive combination network and the second passive combination network is implemented using a 20binary tree network (Tester 212 may control the state of components such as directional switches within current sensing circuit 152 and adjustable passive networks within voltage sensing circuit 104 and combinational circuit 106 [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson and Solomec, in view of DeBeer to incorporate at least one of the first passive combination network and the second passive combination network to be implemented using a binary tree network to sort and search the first and second passive network voltage values for storing data hierarchically. 

Regarding Claim 13, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 12.
However, Ferguson does not disclose each tap line of the plurality of tap lines 5implements a respective ballast resistor formed from the metal routing layer used to form the plurality of routing segments.
Nevertheless, Solomec discloses each tap line of the plurality of tap lines 5implements a respective ballast resistor formed from the metal routing layer used (The signals V i and V v may exist, for example, as node voltages, voltages at output terminals, or as other signal types. [0024]; Fig. 4d).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson, Solomec, and DeBeer, in view of Holt to incorporate each tap line of the plurality of tap lines to implement a respective ballast resistor formed from the metal routing layer used to form the plurality of routing segments to control the flow of current along the routing segments to improve functionality of the apparatus. 

Regarding Claim 16, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 9.

Ferguson discloses the plurality of positive voltage sense points into the positive sense terminal (as discussed above) and the plurality of negative voltage sense points 20into the negative sense terminal (as discussed above).
	However, Ferguson does not disclose 15a third passive combination network similar in structure to the first passive combination network and configured to combine the plurality of positive voltage sense points into the single positive sense terminal; and a fourth passive combination network similar in structure to the second passive combination network configured to combine the plurality of negative voltage sense points 20into the single negative sense terminal.  
	Nevertheless, Solomec discloses15a passive combination networks (as discussed above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson and Solomec, in view of DeBeer to incorporate a third passive combination network similar in structure to the first passive combination network and configured to combine the plurality of positive voltage sense points into the single positive sense terminal to provide a current inverse relationship with a current flowing between the current input terminal and the current output terminal (Solomec [0081]) for the benefit of providing additional positive and negative points for measuring voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson and Solomec, in view of DeBeer to incorporate a fourth passive combination network similar in structure to the second passive combination network configured to combine the plurality of negative voltage sense points into the single negative sense terminal to provide a current inverse relationship with a current flowing between the current input terminal and the current output terminal (Solomec [0081]) for the benefit of providing additional positive and negative points for measuring voltage.

Claims 3-4, 6-7,11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, Solomec, DeBeer and further in view of Holt et al. (US3536997), hereinafter referred to as ‘Holt’.

	Regarding Claim 3, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 1. 

Ferguson discloses positive voltage sense point or negative voltage sense point (The first reference voltage indicative of the desired load current is provided to a positive terminal of the comparator 304 and a second reference voltage (V-REF2) is provided to a negative terminal of the comparator 304, Col. 9, Lines 19-23).
However, Ferguson does not disclose at least one of the first passive combination network and the second passive combination network comprises: a plurality of tap lines, each tap line of the plurality of tap lines extending from a 25respective positive voltage sense point or negative voltage sense point; and a shorting bar electrically contacted to each of the plurality of tap lines opposite the respective positive voltage sense point or negative voltage sense point, such that a sense terminal comprising one of the single positive sense terminal and the single negative sense terminal is contacted to the shorting bar. 
Nevertheless, Solomec discloses at least one of the first passive combination network and the second passive combination network comprises (Tester 212 may control the state of components such as directional switches within current sensing circuit 152 and adjustable passive networks within voltage sensing circuit 104 and combinational circuit 106 [0073]): a plurality of tap lines, each tap line of the plurality of tap lines extending from a 25respective positive voltage sense point or negative voltage sense point; and a shorting bar electrically contacted to each of the plurality of tap lines opposite the respective positive voltage sense point or negative voltage sense point (The signals V i and V v may exist, for example, as node voltages, voltages at output terminals i.e. tap lines, or as other signal types. [0024]; Fig. 4d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson and Solomec, in view of DeBeer to incorporate at least one of the first passive combination network and the second passive combination network to have a combinational circuit for determining voltage values at a single positive and negative terminal. 
However, the combination does not disclose a shorting bar electrically contacted to each of the plurality of tap lines opposite the respective positive voltage sense point or negative voltage sense point, such that a sense terminal comprising one of the single positive sense terminal and the single negative sense terminal is contacted to the shorting bar.
Nevertheless, Holt discloses a shorting bar electrically contacted to each of the plurality of tap lines opposite the respective positive voltage sense point or negative voltage sense point, such that a sense terminal comprising one of the single positive sense terminal and the single negative sense terminal is contacted to the shorting bar (As is also shown in IG. 4A, conductive straps or shorting bars X may be connected across bridge terminal C and terminal K, and across bridge terminal D and terminal . which in turn connects to the instrument ground G, Col. 5, Lines 68-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson, Solomec, and DeBeer, in view of Holt to incorporate a shorting bar to have a common conductor through multiple terminals to have a short-circuit function. 

	Regarding Claim 4, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 3.

However, the combination does not disclose wherein the shorting bar comprises a plurality of routing segments formed from a metal routing layer.  
Nevertheless, Holt discloses the shorting bar comprises a plurality of routing segments formed from a metal routing layer (As is also shown in IG. 4A, conductive straps or shorting bars X may be connected across bridge terminal C and terminal K, and across bridge terminal D and terminal . which in turn connects to the instrument ground G, Col. 5, Lines 68-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson, Solomec, and DeBeer, in view of Holt to incorporate shorting bar comprises a plurality of routing segments formed from a metal routing layer to have a common conductor through multiple terminals to have a short-circuit function. 
	
Regarding Claim 6, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 5.

However, the combination does not disclose the sense terminal is contacted to the shorting bar at any location along the shorting bar.  
Nevertheless, Holt discloses the sense terminal is contacted to the shorting bar at any location along the shorting bar (As is also shown in IG. 4A, conductive straps or shorting bars X may be connected across bridge terminal C and terminal K, and across bridge terminal D and terminal . which in turn connects to the instrument ground G, Col. 5, Lines 68-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson, Solomec, and DeBeer, in view of Holt to incorporate the sense terminal to contact the shorting bar at any location along the shorting bar to have a common conductor through multiple terminals to have a short-circuit function.

Regarding Claim 7, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 5.

However, the combination the sense terminal is contacted to the shorting bar at an end of the shorting bar.  
Nevertheless, Holt discloses the sense terminal is contacted to the shorting bar at an end of the shorting bar (As is also shown in IG. 4A, conductive straps or shorting bars X may be connected across bridge terminal C and terminal K, and across bridge terminal D and terminal . which in turn connects to the instrument ground G, Col. 5, Lines 68-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson, Solomec, and DeBeer, in view of Holt to incorporate the sense terminal to be contacted to the shorting bar at an end of the shorting bar to have a common conductor through multiple terminals to have a short-circuit function.

	 

Regarding Claim 11, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 9.

Ferguson discloses positive voltage sense point or negative voltage sense point (The first reference voltage indicative of the desired load current is provided to a positive terminal of the comparator 304 and a second reference voltage (V-REF2) is provided to a negative terminal of the comparator 304, Col. 9, Lines 19-23).
However, Ferguson does not disclose at least one of the first passive combination network and the second passive combination network comprises: a plurality of tap lines, each tap line of the plurality of tap lines extending from a 25respective positive voltage sense point or negative voltage sense point; and a shorting bar electrically contacted to each of the plurality of tap lines opposite the respective positive voltage sense point or negative voltage sense point, such that a sense terminal comprising one of the single positive sense terminal and the single negative sense terminal is contacted to the shorting bar. 
Nevertheless, Solomec discloses at least one of the passive combination network and the passive combination network comprises (Tester 212 may control the state of components such as directional switches within current sensing circuit 152 and adjustable passive networks within voltage sensing circuit 104 and combinational circuit 106 [0073]): a plurality of tap lines, each tap line of the plurality of tap lines extending from a 25respective positive voltage sense point or negative voltage sense point; and a shorting bar electrically contacted to each of the plurality of tap lines opposite the respective positive voltage sense point or negative voltage sense point (The signals V i and V v may exist, for example, as node voltages, voltages at output terminals, or as other signal types. [0024]; Fig. 4d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson and Solomec, in view of DeBeer to incorporate at least one of the first passive combination network and the second passive combination network to have a combinational circuit for determining voltage values at a single positive and negative terminal. 
However, the combination does not disclose a shorting bar electrically contacted to each of the plurality of tap lines opposite the respective positive voltage sense point or negative voltage sense point, such that a sense terminal comprising one of the single positive sense terminal and the single negative sense terminal is contacted to the shorting bar.
Nevertheless, Holt discloses a shorting bar electrically contacted to each of the plurality of tap lines opposite the respective positive voltage sense point or negative voltage sense point, such that a sense terminal comprising one of the single positive sense terminal and the single negative sense terminal is contacted to the shorting bar (As is also shown in IG. 4A, conductive straps or shorting bars X may be connected across bridge terminal C and terminal K, and across bridge terminal D and terminal . which in turn connects to the instrument ground G, Col. 5, Lines 68-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson, Solomec, and DeBeer, in view of Holt to incorporate a shorting bar to have a common conductor through multiple terminals to have a short-circuit function. 

	Regarding Claim 12, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 9.

However, the combination does not disclose wherein the shorting bar comprises a plurality of routing segments formed from a metal routing layer.  
Nevertheless, Holt discloses the shorting bar comprises a plurality of routing segments formed from a metal routing layer (As is also shown in IG. 4A, conductive straps or shorting bars X may be connected across bridge terminal C and terminal K, and across bridge terminal D and terminal . which in turn connects to the instrument ground G, Col. 5, Lines 68-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson, Solomec, and DeBeer, in view of Holt to incorporate shorting bar comprises a plurality of routing segments formed from a metal routing layer to have a common conductor through multiple terminals to have a short-circuit function. 

Regarding Claim 13, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 12.
However, Ferguson does not disclose each tap line of the plurality of tap lines 5implements a respective ballast resistor formed from the metal routing layer used to form the plurality of routing segments.
Nevertheless, Solomec discloses each tap line of the plurality of tap lines 5implements a respective ballast resistor formed from the metal routing layer used (The signals V i and V v may exist, for example, as node voltages, voltages at output terminals, or as other signal types. [0024]; Fig. 4d).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson, Solomec, and DeBeer, in view of Holt to incorporate each tap line of the plurality of tap lines to implement a respective ballast resistor formed from the metal routing layer used to form the plurality of routing segments to control the flow of current along the routing segments to improve functionality of the apparatus. 

Regarding Claim 14, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 13.

However, the combination does not disclose the sense terminal is contacted to the shorting bar at any location along the shorting bar.  
Nevertheless, Holt discloses the sense terminal is contacted to the shorting bar at any location along the shorting bar (As is also shown in IG. 4A, conductive straps or shorting bars X may be connected across bridge terminal C and terminal K, and across bridge terminal D and terminal . which in turn connects to the instrument ground G, Col. 5, Lines 68-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson, Solomec, and DeBeer, in view of Holt to incorporate the sense terminal to contact the shorting bar at any location along the shorting bar to have a common conductor through multiple terminals to have a short-circuit function.

	Regarding Claim 15, Ferguson, Solomec, and DeBeer disclose the claimed invention discussed in claim 13.

However, the combination the sense terminal is contacted to the shorting bar at an end of the shorting bar.  
Nevertheless, Holt discloses the sense terminal is contacted to the shorting bar at an end of the shorting bar (As is also shown in IG. 4A, conductive straps or shorting bars X may be connected across bridge terminal C and terminal K, and across bridge terminal D and terminal . which in turn connects to the instrument ground G, Col. 5, Lines 68-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson, Solomec, and DeBeer, in view of Holt to incorporate the sense terminal to be contacted to the shorting bar at an end of the shorting bar to have a common conductor through multiple terminals to have a short-circuit function.

Response to Arguments

Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new grounds of rejection are necessitated by the amendments. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/SHARAH ZAAB/Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863